Appeal by the defendant from a judgment of the County Court, Nassau County (Belfi, J.), rendered May 23, 1989, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and sentencing him to an indeterminate term of five years to life imprisonment and $1,480 in restitution.
Ordered that the sentence is modified, on the law, by vacating the provision thereof which directed the defendant to make restitution in the sum of $1,480; as so modified, the sentence is affirmed.
It is well settled that the word "victim” in Penal Law § 60.27 does not include the governmental agency which expends public monies in its efforts to solve crimes (see, People v Cerna, 163 AD2d 409; People v Purcell, 161 AD2d 812; People v Rowe, 152 AD2d 907, affd 75 NY2d 948). Since the $1,480 in restitution ordered by the court was the buy money expended by law enforcement authorities in two drug transactions which led to the defendant’s apprehension, restitution was unauthorized, with the result that the restitution provision of the court’s sentence should be vacated. Bracken, J. P., Hooper, Lawrence, Balletta and O’Brien, JJ., concur.